Opinion issued March 6, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-01347-CR
           01-02-01348-CR
____________

ANTHONY EVON BIBBS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause Nos. 896467 and 896468



MEMORANDUM  OPINION
	We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in both cases on August 29, 2002.  A timely motion for new trial was filed
in each case.  The deadline for filing notice of appeal was therefore November 27,
2002, 90 days after sentencing.  See Tex. R. App. P. 26.2(a)(2).
	Notice of appeal was filed in each case on December 10, 2002, 13 days after
the deadline.  Although the notices of appeal were filed within the 15-day time period
for filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	We therefore dismiss the appeals for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).